

Exhibit 10.5
BELLICUM PHARMACEUTICALS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Bellicum Pharmaceuticals, Inc. (“Bellicum”) or any of its
subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Non-Employee Director Compensation Policy for his
or her Board service. This policy may be amended at any time in the sole
discretion of the Board or the Compensation Committee of the Board.


Annual Cash Compensation


The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Eligible Director provides the
service, and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.


1.    Annual Board Service Retainer:


a.
All Eligible Directors: $40,000

b.
Chairman of the Board Service Retainer (in addition to Eligible Director Service
Retainer): $30,000

c.
Lead Independent Director Service Retainer (in addition to Eligible Director
Service Retainer): $15,000



2.
Annual Committee Member Service Retainer:



a.    Member of the Audit Committee: $7,500
b.    Member of the Compensation Committee: $5,000
c.    Member of the Nominating & Governance Committee: $3,500
d.    Member of the Science Committee: $5,000
e.    Member of the Finance Committee: $5,000


3.
Annual Committee Chair Service Retainer (in addition to Committee Member Service
Retainer):



a.
Chairman of the Audit Committee: $7,500

b.
Chairman of the Compensation Committee: $5,000

c.
Chairman of the Nominating & Governance Committee: $4,000

d.
Chairman of the Science Committee: $5,000

e.
Chairman of the Finance Committee: $5,000



1.
111484045 v6

--------------------------------------------------------------------------------




4.    Meeting Attendance Fee for Science Committee:


a.
In addition to the Science Committee Service Retainer, $1,000 per meeting of the
Science Committee in excess of five meetings per year, not to exceed $7,000 per
year.



Equity Compensation


The equity compensation set forth below will be granted under the Bellicum, Inc.
2014 Equity Incentive Plan (the “Plan”). All stock options granted under this
policy will be nonstatutory stock options, with an exercise price per share
equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying Company common stock on the date of grant, and a term of ten years
from the date of grant (subject to earlier termination in connection with a
termination of service as provided in the Plan, provided that upon a termination
of service other than for death, disability or cause, the post-termination
exercise period will be 12 months from the date of termination).


1.
Initial Grant: On the date of the Eligible Director’s initial election to the
Board, for each Eligible Director who is first elected to the Board (or, if such
date is not a market trading day, the first market trading day thereafter), the
Eligible Director will be automatically, and without further action by the Board
or Compensation Committee of the Board, granted a stock option for 50,000 shares
(the “Initial Grant”). The shares subject to each Initial Grant will vest in
equal monthly installments over a three year period such that the option is
fully vested on the third anniversary of the date of grant, subject to the
Eligible Director’s Continuous Service (as defined in the Plan) through each
such vesting date and will vest in full upon a Change in Control (as defined in
the Plan).



2.
Annual Grant: On the date of each Bellicum annual stockholder meeting, for each
Eligible Director who continues to serve as a non-employee member of the Board
(or who is first elected to the Board at such annual stockholder meeting), the
Eligible Director will be automatically, and without further action by the Board
or Compensation Committee of the Board, granted a stock option for 25,000 shares
(the “Annual Grant”). In addition, each Eligible Director who is first elected
to the Board and other than at an annual stockholder meeting will be
automatically, and without further action by the Board or Compensation Committee
of the Board, granted an Annual Grant, pro rated for the number of months
remaining until the next annual stockholder meeting. The shares subject to the
Annual Grant will vest in equal monthly installments until Bellicum’s next
annual stockholder meeting, so that each Annual Grant is fully vested on the
date of Bellicum’s next annual stockholder meeting, subject to the Eligible
Director’s Continuous Service (as defined in the Plan) through such vesting date
and will vest in full upon a Change in Control (as defined in the Plan).









As updated effective November 28, 2018


2.
111484045 v6